DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-16 in the reply filed on 9/7/2022 is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (2015/0360509 A1: figures 1, 2 5 and 7-8; and paragraphs 13, 16, 21 and 23) taken together with Liu (Chinese reference 106182814 A: figures 1, 2 and 4 and the English translation page 2, last 12 lines; and page 4, lines 10-14 and 34-43).
Werner et al disclose a method of making a fiber reinforced plastic composite wheel comprising: dividing the wheel into components; rim well (1), radial spoke elements (2) and a hub having front and rear force elements (3a, 3b); providing a raw material of carbon fiber (paragraph 21); placing the prefabricated spoke elements (parts 2a and 2b) in the mold such that the ends overlap the rim well (1) and the hub elements (3a and 3b) overlap the other end of the spoke elements as illustrated in figure 2.  The three elements are placed in the mold and then impregnated with the matrix material and then consolidated, see paragraph 23, lines 9-20.  The steps of preheating the mold and bringing the preforms to a predetermined temperature and then maintaining pressure during curing of the matrix resin are not taught by the reference.
Liu discloses a process of making a fiber reinforced composite wheel comprising placing dry fibrous preforms in a mold, preheating the mold, the fibrous preforms and the resin to be injected into the preforms.  The preheated resin is supplied to the preforms within the mold by pressure and that pressure is maintained for a period of time.  The steps of preheating the mold and materials and maintaining pressure on the injected resin serve to form a final article having low porosity as desired given the load bearing nature of the wheel.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Werner et al by preheating the mold and the preform and resin used to mold a composite wheel as disclosed by Liu for the purpose of forming a composite article with low porosity and to increase the cycle time of the molding process.  It would have been further obvious to modify the process of Werner et al by maintaining the injection pressure on the materials inside the mold as disclosed by Liu for the purpose of forming a composite wheel with low porosity.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Werner et al taken together with Liu as applied to claims 11-14 and 16 above, and further in view of Ayala et al (DE 102013212571 A1: figures 1-4 and paragraphs 7-9 of the English translation).
The previous combination discloses all claimed features except for a plurality of superposed fiber layers each having a different length and protruding by different amounts to form a plurality of seats.
Ayala et al disclose a process of forming a fiber reinforced composite article by having adjacent pieces (1 and 2) having different lengths as illustrated in figures 1-4 to form a stronger joint.  The reference discloses that large composite articles must be broken into segments and the use of a staggered overlap of these segments improves the strength of the final composite article by forming stronger joints between these segments.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Werner et al by breaking the composite pieces into segments with overlapping joint segments as disclosed by Ayala et al for the purpose of forming stronger composite articles by forming stronger joints between preformed sections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/1/2022